Citation Nr: 1020122	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, NY


THE ISSUE

Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had service in the Army National Guard from 
January 1951 to January 1957, to include a period of active 
duty for training from June 1951 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 RO rating decision that 
apparently reopened and denied the Veteran's claim for 
entitlement to service connection for a right hip disability 
on a de novo basis.  In May 2008, the Veteran testified at a 
Travel Board hearing at the RO.  

The Board observes that the June 2007 RO decision (noted 
above) apparently reopened and denied the Veteran's claim for 
entitlement to service connection for a right hip disability 
on a de novo basis.  The Board notes, however, that service 
connection for a right hip disability was previously denied 
in a final March 1953 RO decision.  Therefore, the Board was 
required to address whether the Veteran submitted new and 
material evidence to reopen his claim for entitlement to 
service connection for a right hip disability.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In an August 2008 decision, the Board reopened the Veteran's 
claim for entitlement to service connection for a right hip 
disability and remanded the matter for further development.  

In a July 2009 decision, the Board denied service connection 
for a right hip disability.  The Board notes, however, that 
the July 2009 Board decision must be vacated for the reasons 
explained below.  The claim for entitlement to service 
connection for a right hip disability will be considered on a 
de novo basis by the Board in this decision.  While there is 
some indication that the Veteran is seeking a reconsideration 
of the July 2009 Board decision, this current Board action, 
with vacatur of the July 2009 Board decision, renders any 
request for reconsideration moot. 

The Board notes that at the May 2008 Board hearing, the 
Veteran raised the issue of entitlement to service connection 
for a low back disability, to include as secondary to a right 
hip disability.  That issue has not been addressed by the 
agency of original jurisdiction.  As such, it is referred to 
the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  In July 2009, the Board issued a decision as to the issue 
of entitlement to service connection for a right hip 
disability.  

2.  Evidence relevant to the Veteran's appeal, including a 
September 2008 VA orthopedic examination report, was not of 
record and had not been associated with the claims file at 
the time of the July 2009 Board decision.  

3.  The Veteran's current right hip disability began during a 
period of active duty for training.  


CONCLUSIONS OF LAW

1.  The July 2009 Board decision addressing the issue of 
entitlement to service connection for a right hip disability 
is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2009).  

2.  A right hip disability was incurred in active service.  
38 U.S.C.A §§ 101(24), 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

Board decisions are to be based on the entire record in the 
proceeding and upon consideration of evidence and material of 
record and applicable provisions of law and regulation.  Each 
Board decision shall contain a written statement of the 
Board's findings and conclusions and the reasons or bases for 
those findings and conclusions, on all material issues of 
fact and law presented on the record.  38 U.S.C.A. § 7104.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).  

The Board notes that the Veteran was denied due process of 
law in the Board's July 2009 decision as to the issue of 
entitlement to service connection for a right hip disability.  
Evidence relevant to the Veteran's appeal, including a 
September 2008 VA orthopedic examination report, was not of 
record and had not been associated with the claims file at 
the time of the July 2009 Board decision.  The September 2008 
VA orthopedic examination report is definitely relevant to 
the Veteran's claim and specifically addresses the etiology 
of the Veteran's claimed right hip disability.  Therefore, 
the Board will vacate the July 2009 Board decision.  

The merits of the issue of entitlement to service connection 
for a right hip disability are addressed on a de novo basis 
in the next section.  



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  In light of the fully favorable 
decision as to the issue of entitlement to service connection 
for a right hip disability, the Board finds that no further 
discussion of VCAA compliance is warranted.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection for a 
"chronic disease," such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The Veteran contends that he has a right hip disability that 
is related to service.  He specifically reports that during a 
period of active duty for training in June and July 1951, he 
stepped in a hole during maneuvers and fell, wrenching his 
right hip.  The New York Army National Guard initially 
certified that it had no record of treatment in 1951 for any 
hip problems.  Later investigation, however, revealed that 
the Veteran had reported for sick call during field training 
in June 1951.  

A June 1952 statement from M. D. Duby, M.D., reported that he 
had treated the Veteran for subjective complaints of right 
hip and thigh pain in September 1951. Dr. Duby indicated that 
he could not objectively identify any problem.  

A January 1953 lay statement from the Veteran's squad leader 
in the New York Army National Guard indicated that in June 
1951, the Veteran fell during tactical training and reported 
that he had hurt himself.  It was noted that the Veteran 
initially refused treatment, but that he continued to 
complain.  The squad leader stated that for two consecutive 
days, the Veteran was sent to sick call and then returned to 
duty.  The squad leader indicated he thought the Veteran was 
given light duty, but that he was not sure.

A January 1953 statement from R. S. Olcutt, a chiropractor, 
stated that he had given the Veteran four sessions of 
chiropractic treatment for a slip in the right sacroiliac 
articulation.  Dr. Olcutt reported that the Veteran had 
discontinued treatment and that he assumed the problem had 
resolved.  Dr. Olcutt did not state when the treatment took 
place.  

A June 1990 private treatment entry from J. A. Meglino, a 
chiropractor, revealed that the Veteran complained of right 
sacroiliac joint pain after lifting a heavy weight.  The 
Veteran reported that he had suffered from that pain to one 
degree or another since he fell into a hole years prior.  He 
indicated that the pain was currently worse and that it had 
lasted longer than usual.  The diagnosis was bulging or 
possibly protruding discs at the L4-L5, L5-S1 levels along 
with subluxations in the lower back and muscle strain sprain.  
A right hip disability was not diagnosed at that time.

A May 2007 VA orthopedic examination report noted that the 
Veteran's claims file was reviewed.  The Veteran reported 
that when he fell while on active duty in 1951 or 1952.  He 
stated that when he fell in service, he heard a snap, and 
felt right hip pain.  He indicated that the pain had 
continued until the present to varying degrees. The Veteran 
complained of current pain, stiffness, and weakness of the 
right hip.  He indicated that he could stand for an hour and 
walk for a quarter of a mile.  It was noted that the Veteran 
did not use any assistive devices, such as a cane.  The 
examiner reported that tenderness was noted over the 
Veteran's posterior superior iliac spine.  As to range of 
motion of the Veteran's right hip, the examiner indicated 
that flexion was slightly reduced on the right as compared to 
the left and that repeated movement did not cause additional 
functional impairment.  An X- ray showed no deformity of the 
joint.  The diagnosis was osteopenia.  The examiner remarked 
that the Veteran indicated that he did not report falling and 
sustaining a hip injury while on active duty.  The examiner 
stated that a review of the Veteran's service treatment 
records revealed no report of a fall and no treatment for a 
hip injury.  The examiner commented that there was "no 
evidence of record that [the] Veteran sustained a hip injury 
while serving on active duty."  

At the May 2008 Board hearing, the Veteran reported that 
during field training, he stepped in a hole and snapped his 
right hip.  He stated that he was treated by a private doctor 
when he got home.  The Veteran indicated that he had suffered 
from pain ever since that time.  He also reported a diagnosis 
of a back problem.  The Veteran's daughter reported that she 
and her sisters used to have to walk on the Veteran's back to 
relieve his pain.  

A September 2008 VA orthopedic examination report noted that 
the Veteran's claims file was reviewed.  The Veteran 
complained of right hip pain.  He stated that did not use any 
assistive devices, that he could not perform his occupation, 
and that he could perform his daily activities.  The Veteran 
indicated that he did not have recent limitation following 
repetitive use and that he did not have instability of the 
right hip joint.  The diagnosis was osteoarthritis of the 
right hip.  The examiner commented that "it [was] at least 
as likely as not that the Veteran's current disability 
involving the right hip and the radiating pain to the right 
buttock [were] due to the documented in-service injury in 
1951."  

A December 2008 VA orthopedic examination report noted that 
the Veteran's claims file and medical records were reviewed.  
The Veteran reported that he had been experiencing right hip 
pain and soreness periodically since an in-service fall.  He 
stated that he fell into a deep hole during training in the 
National Guard and that he felt his right hip snap.  The 
Veteran indicated that he had worked for many years as a 
farmer, and stated that he often had back pain.  He reported 
that such pain would go from the right sacroiliac area to the 
right hip.  The Veteran complained of current pain, 
stiffness, instability, and giving way of the right hip.  He 
noted that on occasion, he would use a cane when walking.  
The examiner reported that the Veteran had a slight waddle 
and a minimally antalgic gait.  As to range of motion testing 
of the Veteran's right hip, the examiner indicated that there 
was no objective evidence of right hip pain with movement, 
but that motion was slightly impaired in flexion and 
extension as compared to the left hip.  It was noted that 
repeated movement caused no additional functional impairment.  
The examiner indicated that X-rays showed severe degenerative 
changes of the back and that no hip disability was indicated 
radiographically.  The examiner did not list any diagnosis as 
to the Veteran's right hip.  The examiner remarked that the 
hip symptomatology complained of by the Veteran was actually 
referable to his significant low back arthritis.  The 
examiner specifically stated that "it [was] remarkable [the 
Veteran] [had] no hip disease by X-rays or significant 
decrement in hip joint function by exam as well."  The 
examiner commented that "it [was] more likely that [the 
Veteran's] symptoms [were] coming from the severe 
degenerative arthritis of his spine compounded by 
osteopenia."  

A March 2010 statement from the examiner who performed the 
September 2008 VA orthopedic examination essentially referred 
to the Veteran's low back disability and not, specifically, 
to any right hip disability.  

A November 2009 treatment report from W. W. O'Connor, M.D., 
noted that the Veteran brought his military records with him.  
Dr. O'Connor stated that the Veteran apparently had an injury 
during 1951 in his second week of camp when he fell in a hole 
and hurt his right hip.  It was noted that the Veteran 
apparently had an X-ray at Saratoga Hospital and that he did 
not know the results of that X-ray.  Dr O'Connor stated that 
the Veteran saw another doctor in 1952 who told him he had 
dislocated his hip.  Dr. O'Connor indicated that there was 
documentation from January 1953 regarding an X-ray which 
revealed no bone or joint injury.  The assessment was right 
hip osteoarthritis with a remote history of an injury when 
the Veteran was a young man while on active duty.  

A February 2010 report from Dr. O'Connor discussed 
essentially the same information as in the previous November 
2009 statement.  The assessment was right hip osteoarthritis, 
as well as lumbar degenerative disk disease at multiple 
levels.  Dr. O'Connor commented that he "[believed] that 
[those] symptoms were indeed related to [the Veteran's] 
injury while on active duty and [were] causally related."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that a November 2009 treatment report from 
Dr. O'Connor noted that the Veteran brought his military 
records with him.  Dr. O'Connor discussed some of those 
records.  The assessment was right hip osteoarthritis with a 
remote history of an injury when the Veteran was a young man 
while on active duty.  In a February 2010 report, Dr. 
O'Connor also noted that the Veteran brought his military 
records with him.  The assessment was right hip 
osteoarthritis, as well as lumbar degenerative disk disease 
at multiple levels.  Dr. O'Connor commented that he 
"[believed] that [those] symptoms were indeed related to 
[the Veteran's] injury while on active duty and [were] 
causally related."  The Board notes that although Dr. 
O'Connor stated that the Veteran brought his military records 
with him, there is no indication that Dr. O'Connor reviewed 
the veteran's entire claims file in providing his opinions as 
to the etiology of the Veteran's right hip disability.  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993).  Given these circumstances, the Board finds that Dr. 
O'Connor's opinions have less probative value in this matter.  

Additionally, the Board observes that a May 2007 VA 
orthopedic examination report noted that the Veteran's claims 
file was reviewed.  The diagnosis was osteopenia.  The 
examiner remarked that the Veteran indicated that he did not 
report falling and sustaining a hip injury while on active 
duty.  The examiner stated that a review of the Veteran's 
service treatment records revealed no report of a fall and no 
treatment for a hip injury.  The examiner commented that 
there was "no evidence of record that [the] Veteran 
sustained a hip injury while serving on active duty."  The 
Board observes that although the examiner reported that he 
reviewed the Veteran's claims file, his comment that the 
Veteran's service treatment records revealed no report of a 
fall and no treatment for a hip injury, is not correct.  The 
Board notes that the Veteran's service treatment records do 
contain evidence of going on sick call during training in 
June 1951.  There is also lay evidence that the Veteran 
suffered a fall during a period of active duty for training.  
Given such circumstances, the VA examiner's opinion has less 
probative value in this matter.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Further, the Board notes that a December 2008 VA orthopedic 
examination report indicated that the Veteran's claims file 
had been reviewed.  The examiner did not list any diagnosis 
as to the Veteran's right hip.  The examiner remarked that 
the hip symptomatology complained of by the Veteran was 
actually referable to his significant low back arthritis.  
The examiner specifically stated that "it [was] remarkable 
[the Veteran] [had] no hip disease by X-rays or significant 
decrement in hip joint function by exam as well."  The 
examiner commented that "it [was] more likely that [the 
Veteran's] symptoms [were] coming from the severe 
degenerative arthritis of his spine compounded by 
osteopenia."  The Board observes that although the examiner 
reported that the Veteran's claims file was reviewed, the 
examiner did not diagnose any right hip disability.  The 
Board observes that the other recent evidence of record 
clearly documents a current right hip disability.  Therefore, 
the Board finds that the December 2008 VA examiner's opinion 
has little probative value in this matter.  See Madden, 
supra.  

Conversely, the Board observes that the September 2008 VA 
orthopedic examination report noted that the Veteran's claims 
file had been reviewed.  The examiner provided a diagnosis of 
osteoarthritis of the right hip.  The examiner commented that 
"it [was] at least as likely as not that the Veteran's 
current disability involving the right hip and the radiating 
pain to the right buttock [were] due to the documented in-
service injury in 1951."  The Board observes that the 
September 2008 VA examiner's opinion was based on a review of 
the claims file and provided an actual right hip diagnosis 
consistent with most of the other recent evidence of record.  
Therefore, the Board finds that the September 2008 VA 
examiner's opinion is the most probative in this matter.  See 
Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the Veteran's service treatment 
records show that he went to sick call in June 1951 and he 
has submitted lay evidence supportive of his claim that he 
suffered a right hip injury at that time.  The Board notes 
that the Veteran is competent to report an in-service right 
hip injury, right hip symptoms in service, and continuous 
right hip symptomatology since service, as well as current 
symptoms that form the basis for diagnosis of disability.  
See Davidson v. Shinseki, 2009 WL 2914339, *3 (Fed. Cir. 
Sept. 14, 2009).  Additionally, as noted above, a VA examiner 
has specifically diagnosed osteoarthritis of the right hip 
and related that disability to the Veteran's period of active 
duty for training in 1951.  

After considering all the evidence, the Board finds that the 
Veteran has a current right hip disability which began during 
his period of active duty for training in June 1951.  A right 
hip disability (or injury) was incurred during a period of 
active duty for training, warranting service connection.  The 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been 
considered in making this decision.  


	(CONTINUED ON NEXT PAGE)

ORDER

The July 2009 Board decision addressing the issue of 
entitlement to service connection for a right hip disability 
is vacated.  

Service connection for a right hip disability is granted.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


